Matter of Reyes v Burke (2016 NY Slip Op 03261)





Matter of Reyes v Burke


2016 NY Slip Op 03261


Decided on April 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Gesmer, JJ.


974 3935/14 -1260

[*1]In re John Reyes, Petitioner,
vHon. James Burke, etc., et al., Respondents.


John Reyes, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Alissa S. Wright of counsel), for Hon. James Burke, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Andrew Mercer of counsel), for New York County, District Attorney, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: APRIL 28, 2016
CLERK